Citation Nr: 1106367	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for hypertension, current 
rated 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from March 1989 to 
July 1999.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2007-issued rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that 
denied an increased rating for hypertension.


FINDING OF FACT

Daily blood pressure readings taken in October 2007 reflect a 
diastolic pressure of 110-mm/HG or more on 21 days.  


CONCLUSION OF LAW

The criteria for a 20 percent schedular rating for hypertension 
are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
must notify the claimant and her representative of any 
information and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also inform the claimant of any information and evidence not 
of record that VA will seek to provide and that the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA's duty to notify was satisfied by way of a letter sent to the 
claimant in March 2007.  The letter addresses all notice elements 
and was sent prior to the initial decision in this matter.  The 
letter informed the claimant of what evidence was required to 
substantiate the claim and of the claimant's and VA's respective 
duties for obtaining evidence.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
out-patient treatment report and examination reports.  The 
claimant submitted her history of daily blood pressure readings 
taken in her home.  The claimant was afforded a VA medical 
examination in April 2007.  Neither the claimant nor her 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then a total 
rating based on individual unemployability (TDIU) as a result of 
that disability must be considered.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

Where an increase in disability is at issue, the present level of 
disability, rather than remote history, is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims (Court) 
held that where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  See Hart v. Mansfield, 
21 Vet. App. 505, 510 (2007).  

Hypertension has been rated 10 percent disabling for the entire 
appeal period under Diagnostic Code 7101.  Under Diagnostic Code 
7101, a 10 percent rating is warranted if hypertension is 
manifested by diastolic blood pressure predominantly 100 or more, 
or if the systolic pressure is predominantly 160 or more.  A 10 
percent rating is also warranted if the condition requires 
continuous medication for control, and there is a history of 
diastolic pressure predominantly 100 or more.  A 20 percent 
rating is warranted if the diastolic pressure is predominantly 
110 or more, or if the systolic pressure is predominantly 200 or 
more.  A 40 percent rating is warranted if the diastolic pressure 
is predominantly 120 or more.  A 60 percent rating (the highest 
available rating) is warranted if the diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2010).  

Service connection for hypertension was granted in March 2000 and 
a 10 percent rating was assigned, based on evidence of mild 
hypertension that required continuous medication.  

The Veteran requested an increased rating in March 2007.  

An April 2007 VA hypertension compensation examination report 
reflects that hypertension was controlled by two or three 
medications.  Her blood pressure readings were all in the 
vicinity of 123/80-mm/Hg.  Her heart was normal-sized.  Although 
the examiner noted headaches related to hypertension, service 
connection for headaches is already in effect.  No other 
complication was noted.  

In a May 2008 notice of disagreement, the Veteran submitted a log 
of daily blood pressure readings dated from September 2007 
through January 2008.  According to these logs, in October 2007, 
her diastolic blood pressure readings were 110 or higher on 21 
days.  In December, her diastolic blood pressure readings were 
110 or higher on 14 days.  She later explained in her substantive 
appeal that her VA doctor required her to take these daily blood 
pressure readings.  From September 2007 through January 2008, the 
systolic blood pressure readings varied from 113 to 130-mm/Hg and 
the diastolic blood pressure readings varied from 95 to 115-
mm/Hg.  

During a January 2007 VA check-up, the Veteran's blood pressure 
reading was 136/101 and in August 2007, it was 132/99.  

In August 2010, the Veteran testified before the undersigned 
Veterans Law Judge that she sees a private doctor and by VA.  She 
testified that her diastolic blood pressures were 118 or higher.  

Because the blood pressure readings taken each day in October 
2007 are predominantly 110-mm/Hg or higher, and because the 
Veteran has testified competently and credibly that she has seen 
diastolic blood pressure readings of 118 and higher, the Board 
finds that it is at least as likely as not that the criteria of a 
20 percent rating for hypertension are more nearly approximated.  

In this case, the evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  The 
assignment of staged ratings is therefore unnecessary.  Hart, 
supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  A 20 percent rating for hypertension will 
therefore be granted.

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
a Veteran for a service-connected disability, an extra-schedular 
evaluation will be assigned.  Where the Veteran has alleged or 
asserted that the schedular rating is inadequate or where the 
evidence shows exceptional or unusual circumstances, the Board 
must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The Court had more to say about extra-schedular ratings in 
Thun v. Peake, 22 Vet. App. 111 (2008).

In Thun, the Court stressed that the determination of whether a 
claimant is entitled to extraschedular rating consideration under 
38 C.F.R. § 3.321(b) is a three-step inquiry.  The Court 
explained that this inquiry may be a shared responsibility of the 
RO, the Board, and the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  Id. at 115.  

Citing Fisher v. Principi, 4 Vet. App. 57, 60 (1993), the Thun 
Court explained that the first step of the inquiry is finding of 
a "threshold factor."  The Court stated, "The threshold factor 
for extraschedular rating consideration is a finding that the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO or 
the Board (if an appeal is filed.)"  Thun, at 115.  The Court 
concluded that there must be a comparison between the level of 
severity and symptomatology and the rating criteria.  If the 
rating criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and no referral is required.  The Court then 
set forth the second step of the inquiry: 

In the second step of the inquiry, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  The Court noted that the 
38 C.F.R. § 3.321(b) (1)-related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization."  

Id, at 115-116.  

Finally, the Court set forth the third step of the analysis.  
Where the first two steps reveal that the rating schedule is 
inadequate and the case has related factors such as marked 
interference with employment or frequent hospitalizations, then 
the case must be referred for the third step, which involves 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service's determination of whether, to accord justice, 
the disability picture requires assignment of an extraschedular 
rating.  Id, at 116.   

Applying the above guidance to this case, the Veteran has not 
claimed TDIU on either a schedular or extraschedular basis, nor 
is a TDIU claim raised by the record.  The rating criteria 
reasonably describe the disability level and symptomatology.  The 
disabilities have not been shown, or alleged, to cause such 
difficulties as marked interference with employment or to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular standards.  
In the absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  Thun, supra; 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); See also VAOPGCPREC. 6-96. 


ORDER

A 20 percent schedular rating for hypertension is granted, 
subject to the laws and regulations governing payment of monetary 
benefits.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


